McCarthy, J.
The plaintiff is a foreign corporation and can only act by its representative or agent.
This verification is clearly defective and may be treated as a nullity.
Defendant then had a right to disregard this verification and serve an unverified answer. This is perfectly proper and regular.
Order is reversed and plaintiff is compelled to accept the. defendant’s unverified answer without conditions.
Yah Wyck, Ch. J., and Schuchmah, J., concur.
Order reversed and plaintiff compelled to accept defendant’s unverified answer, without conditions.